Per Curiam:

We reverse pursuant to Rule 220, SCACR.
Appellate scope of review in this action is limited to determining the existence or not of substantial evidence supporting the factual findings of Petitioner. Kilgore Group Inc. v. South Carolina Employment Security Commission, 313 S.C. 65, 437 S.E. (2d) 48 (1993).
Here, the record contains substantial evidence supporting the finding that Respondent had the right and authority to control and direct persons delivering its products, thus qualifying them as employees rather than independent contractors. Since Petitioner’s finding was not clearly erroneous, we hold Court of Appeals exceeded its scope of review.
Accordingly, the portion of the Court of Appeal’s Opinion holding that Respondent’s delivery persons are independent contractors are reversed.
Reversed.